COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ALICIA WILSON KUYKENDALL,                      §

                    Appellant,                  §
                                                               No. 08-10-00208-CV
 v.                                             §
                                                                  Appeal from the
                                                §
 CITY OF SAN ANTONIO,                                       150th Judicial District Court
 INDIVDUALLY AND ON BEHALF OF                   §
 THE CITY OF SAN ANTONIO                                      of Bexar County, Texas
 DANGEROUS STRUCTURE                            §
 DETERMINATION BOARD,                                          (TC# 2009C118878)
                                                §
                    Appellees.
                                                §


                                         OPINION

       Ms. Alicia Kuykendall appeals the district court’s judgment affirming the San Antonio

Dangerous Structure Determination Board’s decision ordering two buildings to be demolished.

She raises three issues for this Court’s review. Issues One and Three challenge the notice

procedures related to the condemnation proceedings on due process grounds. In Issue Two,

Ms. Kuykendall asserts that the demolition order entered by the administrative body below is

erroneous because she was not provided proper notice of the proceedings. Finding no reversible

error, we affirm.



                                       BACKGROUND

       Alicia Kuykendall owns two buildings known as 307 and 309 Cactus Street in San

Antonio Texas. She resides in Austin, Texas. In April of 2009, the City of San Antonio received
a complaint that there were problems with 307 and 309 Cactus Street, and sent an investigator to

inspect and record the condition of the buildings. Finding the buildings badly deteriorated, the

investigator recommended the properties to the San Antonio Dangerous Structure Determination

Board (“DSDB”). On October 12, 2009, the DSDB held a public hearing to determine whether

the buildings should be demolished. With evidence provided by the city’s investigator in hand,

the DSDB determined the buildings constituted public nuisances and ordered that they be

demolished.

       Ms. Kuykendall appealed the DSDB’s decision by filing a verified petition in the 150th

Judicial District Court in Bexar County on November 20, 2009. In her amended verified

petition, Ms. Kuykendall alleged that the demolition order was subject to reversal on the basis

that DSDB failed to notify her of the hearing violating her right to due process of law. She

argued that she was not provided pre-hearing notice, was unable to attend the hearing, and did

not become aware of the board’s decision until approximately two weeks after the hearing.

       According to the original petition, the DSDB sent notice of the hearing to

Ms. Kuykendall’s residential address by first class, certified mail, return receipt requested, on

October 2, 2009, approximately ten days prior to the hearing. When the postal service attempted

delivery on October 3, 2009, Ms. Kuykendall was not at her residence to receive the delivery.

According to the original petition, the postal service made another unsuccessful delivery attempt

on October 22, 2009. There is no explanation in the record for the delay between the first and

second delivery attempts. The pre-hearing notices were deposited in Ms. Kuykendall’s mail box,

without her signature of receipt on October 28, 2009.

       On October 21, 2009, after the hearing, the DSDB sent documentation of the board’s

decision, as well as the demolition orders, by first class, certified mail, return receipt requested to



                                                 -2-
Ms. Kuykendall’s residential address. On October 22, 2009, Ms. Kuykendall visited the Cactus

Street properties in person and discovered that the board had posted notice of the hearing on the

premises at 309 Cactus. When she returned home, Ms. Kuykendall received a letter, sent

certified mail, return receipt requested, notifying her of the demolition orders. The sequence of

events was summarized in the amended petition as follows:

       October 2, 2009 - Public Hearing set for October 12, 2009 and Pre-Hearing
       Notice Mailed;

       October 12, 2009 - Public Hearing Held Without [Ms. Kuykendall’s ] Presence;

       October 22, 2009 - Demolition Orders Issued and Mailed;

       October 23, 2009 - [Ms. Kuykendall] Receives and Signs for Demolition Orders; and

       October 28, 2009 - [Ms. Kuykendall] Receives the Pre-Hearing Notice.

       In its response to the petition, the City noted that Ms. Kuykendall’s arguments were not

directed toward the substantive contents of the notice, but to the timeliness of its receipt.

According to the response, in addition to the chain of events contained in Ms. Kuykendall’s

pleadings, the City also attempted to notify the property owner by: filing notice in the Bexar

County Clerk property records; publishing the notice in a newspaper of general circulation in San

Antonio; and posting notice of the hearing in San Antonio’s City Hall, as well as on the City’s

website.

       On April 13, 2010, the district court heard additional argument. By written order entered

June 11, 2010, the district court affirmed the DSDB’s decision, but stayed enforcement of the

order for fourteen days to permit Ms. Kuykendall time to perfect her appeal. Ms. Kuykendall

filed a motion for new trial on June 23, 2010. For the first time, Ms. Kuykendall challenged the

composition of the DSDB as a violation of her due process rights. According to the motion, by

requiring that the board be comprised of city employees, the statute creating the body violated

                                                 -3-
the due process clause of the federal constitution and created a conflict of interest. The trial

court denied the motion by written order on June 25, 2010. This appeal follows.

                                                ANALYSIS

       We begin with a brief overview of the law related to an appeal from an administrative

agency. Chapter 54 of the Texas Local Government Code provides municipalities with the

general authority to enforce rules, ordinances, and police regulations enacted by their governing

bodies. See TEX.LOC.GOV’T CODE ANN. § 54.001(a)(West 2008). In addition, Chapter 214 of

the Code provides municipalities with specific authority to pass substantive ordinances

regulating the identification, repair, and demolition of substandard buildings. See

TEX.LOC.GOV’T CODE ANN. § 214.001(a)(West Supp. 2011). Chapter 214 contains minimal

procedural standards for administrative proceedings related to the enforcement of those

standards, as well as the procedures for judicial review. See TEX.LOC.GOV’T CODE ANN.

§§ 214.001, 214.0012 (West 2008). In short, Chapter 54 provides the framework for notice and

hearing for municipal ordinance violations, while Chapter 214, in relevant part, outlines the

procedures following an administrative determination that a building is substandard. See

TEX.LOC.GOV’T CODE ANN. §§ 54.001, 54.035; TEX.LOC.GOV’T CODE ANN. § 214.001 et seq.

       The City of San Antonio has enacted ordinances pursuant to its authority under Chapters

54 and 214, in Chapter Six, Article VIII of its Code of Ordinances. SAN ANTONIO, TEX., REV.

ORDINANCES ch. 6, art. VIII, §§ 6-158, 159, and 163(2008). The DSDB, created by Section 6-

158, is vested with the City’s authority under Texas Government Code Section 214.001. See

SAN ANTONIO, TEX., REV. ORDINANCES ch. 6, art. VIII, § 6-158. A property owner may appeal a

DSDB decision on the basis that the board’s decision was illegal by filing a verified petition in

the district court. SAN ANTONIO, TEX., REV. ORDINANCES ch. 6, art. VIII, § 6-173(a) (1997).



                                                -4-
The appeal is by writ of certiorari, and is limited to a hearing under the substantial evidence rule.

TEX.LOC.GOV’T CODE ANN. § 214.0012; SAN ANTONIO, TEX., REV. ORDINANCES ch. 6, art. VIII,

§ 6-173(c).

        In a pure substantial evidence review, the administrative action is presumed to be valid

and supported by substantial evidence. See Perkins v. City of San Antonio, 293 S.W.3d 650, 654

(Tex.App.--San Antonio 2009, no pet.); Nussbaum v. City of Dallas, 948 S.W.2d 305, 308

(Tex.App.--Dallas 1996, no writ). In the district court, it is the petitioner’s burden to

demonstrate the illegality of the administrative decision. Office of Pub. Utility Counsel v. Pub.

Utility Comm’n of Tex., 895 S.W.2d 712, 714 (Tex.App.--Austin 1993), rev. on other grounds

by, 878 S.W.2d 598 (Tex. 1994). Similarly, on appeal from the district court, it is the appellant’s

burden to show error. Id. at 714. This burden includes presenting a complete record, including

the record produced during the administrative proceedings. Id. Absent such a record, the

reviewing court must presume that the agency’s order was valid and supported by substantial

evidence. See Nussbaum, 948 S.W.2d at 308.

        As stated above, Ms. Kuykendall’s appeal does not include a challenge that the evidence

before the board was insufficient to support its decision. Indeed, the appellate record in this case

does not include the record produced in the administrative hearing.1 Therefore, a substantial


1
 During oral argument Appellant’s counsel indicated that the DSDB record had been filed, pursuant to an order
granting a motion to supplement entered by this Court. We are unaware of any such motion or order. According to
our records (including information forwarded from the Fourth Court of Appeals):

    (1) By letter dated April 18, 2011, Appellant’s counsel sent a digital copy of the DSDB record in the
        form of a compact disc (CD). Counsel requested that the digital copy, “be filed in the 8th Court of
        Appeals.”

    (2) This Court responded to counsel’s request by letter dated April 21, 2011, returning the CD, and
        instructing counsel to make arrangements “with the District Clerk or Court Reporter to have it
        prepared in a supplemental record and filed with this Court.” We received no response.

    (3) On May 5, 2011, this Court received and filed the City of San Antonio’s objection to Appellant’s “LATE
        ATTEMPT TO SUPPLEMENT THE RECORD.”

                                                       -5-
evidence review of the merits of the administrative decision in this case could have but one

result; the DSDB’s decision and district court’s order would be affirmed as Ms. Kuykendall

cannot demonstrate the decision was unsupported. See Nussbaum, 948 S.W.2d at 308. Instead,

Ms. Kuykendall argues that the composition of the DSDB violates her due process right to have

her case decided by an impartial fact finder. She contends that the DSDB did not comply with

the notice requirements under San Antonio’s ordinances, or as required by state law. Finally, she

argues that the DSDB’s notice requirement violates notions of due process under the state and

federal constitutions.

        As noted by the City in its brief, the argument Ms. Kuykendall presents in Issue One has

already been addressed by the Court of Appeals for the Fourth District of Texas, in San

Antonio.2 See Slavin v. City of San Antonio, 330 S.W.3d 670 (Tex.App.--San Antonio 2010, no

pet.). In Slavin, our sister court was asked whether an administrative decision was a per se

violation of a property owner’s due process rights because the body was comprised of city

employees, rather than “impartial citizens.” See Slavin, 330 S.W.3d at 672. As is the case

before us in this instance, the record in Slavin, did not indicate that such an argument was made

to the administrative body, and as in this case, there was no indication that the body acted in an

arbitrary manner. Id. at 672-73. We see no reason to depart from the San Antonio Court of

Appeals’ prior determination of this argument based on the record before us, and Ms.


    (4) Appellant responded to the City’s objection, in writing, filed in this Court on May 27, 2011. According to
        the response, Appellant’s counsel did not recognize the need for a supplemental record until the City noted
        the omission in its appellee’s brief.

    As of the date of submission, there is no record that Appellant filed a motion to supplement the appellate record.
    Additionally, there has been no response to this Court’s April 21, 2011 letter instructing Appellant’s counsel to
    make arrangements to supplement the record and there is no record of an order granting or denying a request to
    supplement. No record of the DSDB proceedings has been filed in this Court.
2
 This case was transferred from the Fourth Court of Appeals to this Court pursuant to a docket equalization order
entered by the Texas Supreme Court. See TEX.GOV’T CODE ANN. § 73.001 (West 2005). We have applied
precedent of the Fourth Court of Appeals. See TEX.R.APP.P. 41.3.

                                                        -6-
Kuykendall has made no attempt to distinguish the facts or analysis presented in Slavin from the

instant case. Issue One is overruled. See TEX.R.APP.P. 41.3.

       In Issue Two, Ms. Kuykendall contends that the DSDB’s decision was invalid because

the board failed to comply with state and local notice requirements. Her argument does not

challenge the contents of the notices sent to her residence, rather it focuses on the timeliness of

their receipt. As the San Antonio Court of Appeals noted in Perkins, although the district court’s

review of the administrative decision is confined to a substantial evidence review, the court is not

prohibited from considering whether the proceedings before the administrative body complied

with concepts of due process, including notice. See Perkins, 293 S.W.3d at 654 n.2. By

affirming the demolition order in this case, the district court implicitly concluded that

Ms. Kuykendall had been notified of the proceedings in accordance with the law, and was not

denied due process. Given the absence of a record of the DSDB proceedings in this case,

Ms. Kuykendall’s argument can only be considered in light of the competing verified petitions

filed in the district court and the applicable statutory provisions in the Texas Labor Code, and

San Antonio’s Code of Ordinances. We turn first to the state statutes.

       Local Government Code Section 54.035 requires that notice of proceedings for the

enforcement of municipal ordinances must be given:

       (1) by personal delivery, by certified mail with return receipt requested, or by
           delivery by the United States Postal Service using signature confirmation
           service, to the record owners of the affected property . . . and;

       (2) to all unknown owners, by posting a copy of the notice on the front door of each
           improvement situated on the affected property or as close to the front door as
           practicable.

TEX.LOC.GOV’T CODE ANN. § 54.035(a)(West Supp. 2011).

       The notice must be posted “and either personally delivered or mailed on or before the



                                                -7-
10th day before the date of the hearing . . . .” TEX.LOC.GOV’T CODE ANN. § 54.035(b). The

statute further provides that a municipality “may” file notice of the proceedings in the property

records in the county in which the property is located, TEX.LOC.GOV’T CODE ANN. § 54.035(c),

and states that when the municipality “mails a notice in accordance with this section . . . the

validity of the notice is not affected, and the notice is considered delivered.” TEX.LOC.GOV’T

CODE ANN. § 54.035(f).

         There is no dispute that the DSDB used the mail to send, by certified mail, return receipt

requested, notice that a hearing was scheduled on October 2, 2009, to Ms. Kuykendall.

Ms. Kuykendall does not allege that the notice was mailed less than ten days prior to the hearing.

She also concedes that the post office attempted to deliver the notice to her residential address on

October 3, 2009. Her argument is limited to the fact that because she did not receive the notice

until October 22, 2009, it was ineffective and in violation of the statutory requirements. We are

not persuaded by this argument. There is nothing in the language of the relevant sections of the

Local Government Code to indicate that receipt by the property owner is required, and we are

unaware of Texas case law that has imposed such a requirement.3 As such, there is no basis in

this record to overrule the district court’s conclusion that the DSDB’s notice complied with state

law, and Issue Two is overruled as to that argument.

         We are left to consider the applicable sections of San Antonio’s Code of Ordinances. At

the center of Ms. Kuykendall’s argument is her interpretation of Section 6-162, titled, “Notice of

Hearing.” SAN ANTONIO, TEX., REV. ORDINANCES ch. 6, art. VIII, § 6-162 (1997). According to

sub-paragraph (a), the code compliance officer is responsible for locating the property owner and

preparing the pre-hearing notice. SAN ANTONIO, TEX., REV. ORDINANCES ch. 6, art. VIII, § 6-


3
 Indeed, Section 54.035(f) indicates that the validity of the notice is not affected and considered delivered if the
notice is not claimed. TEX.LOC.GOV'T CODE ANN. §54.035(f).

                                                         -8-
162(a). The notice must inform the property owner that hearing before the DSDB has been

scheduled, and note the date and time of that hearing. SAN ANTONIO, TEX., REV. ORDINANCES

ch. 6, art. VIII, § 6-166(a)(2002). The subsection concludes by specifying that the date of the

hearing cannot be less than five, or more than sixty days, after “receipt” of the notice. See SAN

ANTONIO, TEX., REV. ORDINANCES ch. 6, art. VIII, § 6-166(a).

        According to Ms. Kuykendall, because the hearing was held on October 12, and she did

not receive notice of the hearing until October 22, the City’s notice failed to meet the five-to-

sixty day requirement. In response, the DSDB argues that in cases where notice is sent via the

United States Postal Service, rather than by personal delivery “receipt” under Section 6-166(a),

refers to the date the notice is posted, not the date it is delivered. In essence, this is a question of

statutory construction, subject to de novo review. See Milestone Potranco Dev., Ltd. v. City of

San Antonio, 298 S.W.3d 242, 243 (Tex.App.--San Antonio 2009, pet. denied). When

construing a statute, our primary goal is to determine, and give effect to the enacting body’s

intent. Id. To do so we use the plain meaning of the statute’s language, unless to do so would

cause an absurdity, because a contrary intention is apparent from the context. Id. In this

instance, the exception controls.

        It is reasonable to interpret Section 6-166(a) as contemplating the following chain of

events: (1) the DSDB designates a certain date and time to conduct a hearing regarding a certain

property; (2) the code compliance officer prepares a notice for the property owner stating that a

hearing has been scheduled, and noting the date and time; and (3) the notice is transmitted, by

mail, personal delivery, or posting to the property owner. See SAN ANTONIO, TEX., REV.

ORDINANCES ch. 6, art. VIII, § 6-162(b); SAN ANTONIO, TEX., REV. ORDINANCES ch. 6, art. VIII,

§ 6-166(a). It is reasonable, therefore, to conclude that the five-to-sixty day limit refers to the



                                                  -9-
date of transmission, rather than the date the notice is actually delivered to, or received by the

property owner. Were we to conclude otherwise the board would be unable to schedule

hearings, and the compliance officer would be unable to include the required information in the

notice because the five-to-sixty days could not be ascertained until after the owner received the

notice. Because Ms. Kuykendall’s interpretation frustrates the purpose of the provision, and

leads to an absurd result, we disagree with her argument. The notice was transmitted in

accordance with the ordinance, and the trial court’s implicit finding was not in error.

Accordingly, we overrule the remainder of Issue Two.

        In Issue Three, Ms. Kuykendall raises a global challenge under the state and federal

constitutions, arguing that the “notice statute” contained in Chapter 214 of the Local Government

Code violates her right to due process. As a preliminary matter, we note that Ms. Kuykendall’s

argument in support of Issue Three is limited to approximately one double spaced page of her

appellate brief. The argument contains three citations; first, a general citation to the United

States Supreme Court’s decision in Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 902,

47 L. Ed. 2d 18 (1976), followed by a citation to the service of process standard in Texas Rule of

Civil Procedure 106, and finally a statement that “Chapter 214, Tex. Loc. Gov. Code

contemplates lack of notice . . . as notice.” The brief then concludes that state law, “essentially

turns due process on its head.” The Texas Rules of Appellate Procedure require an appellant’s

brief to contain, “a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” TEX.R.APP.P. 38.1(i). While we question whether

Ms. Kuykendall’s discussion of Issue Three satisfies this standard, we will nonetheless briefly

address the issue in the interests of justice.

        As discussed in our analysis of Issue Two, Ms. Kuykendall’s argument against the



                                                 - 10 -
DSDB’s decision was based on her assertion that she did not receive notice of the hearing. In

our overview of the applicable statutes, we noted that Chapter 54 of the Local Government Code

prescribes the manner in which a municipality shall notify an individual that they are in violation

of an ordinance. See TEX.LOC.GOV’T CODE ANN. § 54.035 et. seq. Because Chapter 214 does

not apply in a manner that would have affected Ms. Kuykendall’s receipt of the pre-hearing

notice, there is no basis for a due process violation. Accordingly, Issue Three is overruled.

                                             CONCLUSION

       Having overruled all of Appellant’s issues, we affirm the district court’s judgment.



February 1, 2012
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                               - 11 -